Citation Nr: 1209911	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, left spermatic cord stripping.  

2.  Entitlement to service connection for lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In the August 2008 rating decision, the RO also denied the Veteran's claim for service connection of bilateral hearing loss.  He filed a Notice of Disagreement with respect to this denial, as well as a Substantive Appeal (VA Form 9); however, in a November 2009 statement, prior to certification of the appeal to the Board, the Veteran withdrew his appeal.  As there is no remaining issue of law or fact with respect to this claim, it is not before the Board at this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

The Veteran testified before a Decision Review Officer in November 2009.  A transcript of the testimony offered at this hearing has been associated with the record.  It is noted by the Board that at this hearing, the Veteran was assisted by T.M., a Veteran's Service Representative (VSR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9) the Veteran requested a Board hearing, as well as a hearing before a DRO.  There is no indication that the Veteran has withdrawn his request for a hearing before the Board or that he intended to accept the DRO hearing in lieu of a Board hearing.  Thus, the claims must be remanded to afford the Veteran a Board hearing.  38 C.F.R. § 20.703 (2011). 


Accordingly, the case is REMANDED for the following action:

The AMC/RO should clarify whether the Veteran wishes to testify in-person before a Veterans Law Judge or if he would be satisfied with a videoconference hearing.  Following his response, he should be scheduled for a hearing before the Board at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


